Citation Nr: 1618025	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-45 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obesity with shortness of breath.  

2.  Entitlement to service connection for a right arm disability, claimed as chronic exertional compartment syndrome.

3.  Entitlement to service connection for a left arm disability, claimed as chronic exertional compartment syndrome.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits on appeal.

The issues of service connection for an eye disorder, service connection for right leg compartment syndrome, service connection for a left ankle disorder and service connection for a bilateral thumbs disorder were previously on appeal.  Service connection was granted for those issues in July 2015 and February 2016 rating decisions.  As this was a full grant of benefits, those issues are no longer in appellate status.

In July 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

In February 2015, the Board remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.



FINDINGS OF FACT

1.  Obesity is not a disability for which service connection may be granted.

2.  Shortness of breath is not a disability for which service connection may be granted. 

3.  A right arm disability was not manifest during service and is not attributable to service.

4.  A left arm disability was not manifest during service and is not attributable to service.

5.  Erectile dysfunction was not manifest during service and is not attributable to service.

6.  Erectile dysfunction is not caused or permanently worsened by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Obesity with shortness of breath was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A right arm disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A left arm disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  Disability due to erectile dysfunction is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA letters dated in June 2009 and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The claims were last adjudicated in February 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  

In May 2015, VA afforded the Veteran examinations and obtained medical etiological opinions with respect to his disabilities.  In February 2016 VA obtained an addendum medical opinion.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with each of his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  These examinations were conducted pursuant to the Board remand.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Obesity

The Veteran contends that he is obese due to his service-connected disabilities.  In particular, he contends that his ankle fracture is the cause of his excess weight.  He also contends that he experiences shortness of breath due to his obesity.  Here, the Veteran's treatment records indicate that he is obese and several physicians have suggested weight loss.  

In service, the Veteran is noted to have attended a weight control class.  At separation from service, the Veteran noted weight gain and an inability to lose weight.

Post service, a May 2015 VA mental health opinion stated that it is less likely as not that the Veteran's obesity with shortness of breath is a manifestation of an underlying disability related to mental health.  The examiner supported the opinion by noting that the Veteran denied symptoms consistent with or related to an eating disorder.  The examiner also stated that shortness of breath is not a symptom of depression, and the Veteran's psychiatric disorder is not consistent with panic or anxiety disorders.  

A May 2015 respiratory conditions examination found that the Veteran's shortness of breath during activity was due to lack of exercise, deconditioning and morbid obesity.  The examiner reasoned that the Veteran's service connected disability including knee and cervical strain had no direct relation to his morbid obesity.  He had been given different exercise options to lose weight as early as 2008, however, according to the examiner, the Veteran stated he could not do weight bearing exercises due to knee pain but he has been advised and directed to do water and elliptical exercises and to monitor caloric intake.  The examiner remarked that interviewing the Veteran supported a reluctance and noncompliance with exercise and diet plans.  Therefore, the examiner opined that it was less likely as not that the Veteran's obesity and shortness of breath were caused or related to service connected disabilities.

A February 2016 VA medical opinion found that medical literature did not support the Veteran's obesity as being aggravated by the Veteran's service connected conditions.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  See also McClain, 21 Vet. App. at 321. 

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).

Rather, the applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 4.1. 

There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.

Accordingly, where, as here, despite reports of weight gain during service and weight gain at discharge, and current records indicating an assessment of obesity, competent medical evidence indicates that the Veteran does not have a disability for which service connection is sought.  Thus, there can be no valid claim for service connection for the disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

Finally, the Board has also considered the Veteran's statements to the effect that he has a disability manifested by obesity with shortness of breath that is related to his military service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno, 6 Vet. App. at 470.  However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for obesity with shortness of breath.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

Right and Left Arm Compartment Syndrome

The Veteran contends that he experiences exertional compartment syndrome of the bilateral arms.  The Veteran contends that he injured his arms during rugby or basketball games in service.  See July 2013 Board hearing transcript.  The Board initially notes that it denied the Veteran's claim of a left elbow disorder in its February 2015 decision in this case.  Accordingly, symptoms and diagnoses related to the elbow disorder are excluded from consideration in this decision.

Service treatment records show May 1990 treatment for pain in the right arm that occurred during a softball game.  Other records report the left elbow symptoms previously considered.  At separation from service, the Veteran noted his left elbow pain, but did not report right elbow complaints.

VA treatment records generally show no edema of the upper extremities.  See e.g. June 2009 VA Primary Care Note.  At times a notation of "trace edema" is made upon examination of the extremities.  See e.g. November 2003 VA "AMB MD/DO Note."  Such records do not indicate whether they pertain to the lower, upper, or both extremities.  As the Veteran has known disorders with his lower extremities, the Board infers that the edema note refers to the lower extremities.  In May 1997, the Veteran was treated for a laceration of the left arm after an assault.  Otherwise, VA treatment records show no treatment for or complaints related to the upper extremities.

A May 2015 VA examination showed the Veteran denied current conditions of either shoulder, arm, or forearm.  He denied a right elbow condition.  His only complaint of the upper extremity was the left elbow condition and the thumb conditions, for which Board or favorable RO decisions have already been rendered.  Accordingly, the examiner found no current condition of either upper extremity.  No opinion was rendered, since no diagnosis was found.  A December 2015 VA muscle injury examination found no muscle injury to the arm, forearm, and hand.

The Veteran's claim and hearing testimony indicate that the experienced pain in the elbows.  The May 2015 examination report noted medial and lateral epicondylar pain associated with his left elbow, which was previously considered by the Board.  

Based on a review of the record, the Board finds that service connection for a right and left arm disorder is not warranted.  A preponderance of the evidence shows that the Veteran does not have a current right or left arm disability.  Accordingly, the elements of a claim for service connection have not been established.

In that regard, the Veteran's complaints of pain in the arms (specifically the elbows) were inconsistent with the May 2015 VA examination which found no disability (or disability already adjudicated by the Board).  Although the Veteran is competent to report his symptoms, here, the Board finds the VA's examiner's objective examination finding no disorder, and the lack of complaints of, or treatment for, symptoms relating to the upper extremities to be more credible and of greater probative weight than the Veteran's lay reports.  This finding is based on the greater training, knowledge, and expertise of the medical examiners than the Veteran in discussing medical etiologies, and the greater specificity of the report by the medical examiner as compared to the Veteran's lay statements.  The credibility of the Veteran's claim in the Board hearing that he was undergoing treatment for his arm disabilities is reduced significantly because it is inconsistent with the VA treatment records.

Because there is no current upper extremity disability, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Erectile Dysfunction

The Veteran contends that he has erectile dysfunction either due to his treatment for hypertension or secondary to a service-connected disability.  

Service treatment records are negative for any complaints of or treatment for symptoms associated with erectile dysfunction.  VA treatment records show the Veteran presented to urgent care in July 2002 with complaints of a hard vein on the side of his penis, whether flaccid or erect.  He denied pain and urinary difficulties.  April 2008 VA treatment records show complaints that of erectile dysfunction and the medications were not helping.  

A January 2008 private treatment record indicates the Veteran was using Viagra for this disorder.  A February 2008 private physician's note indicates that the treatment with nifedipine for the Veteran's hypertension was causing the side effect of erectile dysfunction.  The note indicated different medications were to be tried.

In a January 2010 VA examination, the Veteran reported that he started having difficulty with sustaining his erections in 2008 and said that he would frequently fail at intercourse.  He saw his private physician for this and had negative lab studies and examination.  He was given Viagra.  His blood pressure medication was changed, according to the Veteran, with no improvement in function.  The examiner opined that the Veteran's hypertension, which has been easily controlled and only present for a relatively short period of time, can cause circulatory disorders leading to erectile dysfunction but only after many years' time which may result in peripheral vascular disease.  At the examination, the Veteran had normal pulses and had only had hypertension for a short period of time (2 years) and thus had no evidence of a circulatory disorder which could cause his erectile dysfunction.

A May 2015 VA male reproductive systems examination resulted in an opinion that the Veteran's erectile dysfunction was due to low testosterone, morbid obesity and lack of exercise.  The examiner noted that the Veteran was not on any antidepressant.  The examiner opined that it was less likely as not that Veteran's erectile dysfunction was due to service connected hypertension, or depression.

A May 2015 VA mental health examination resulted in an opinion that depressive symptomology appeared to be less likely as not related to his erectile dysfunction difficulties.  The examiner based his opinion on the Veteran's statements that "I have interest and would like to be intimate with my wife but my body isn't responding."  Furthermore, the examiner noted that, at that time, the Veteran's symptoms of depression appeared to be in remission.

A February 2016 addendum opinion to the male reproductive systems examination held that medical literature does not support any correlation between erectile dysfunction being aggravated by any of the Veteran's service connected conditions.  The examiner further explained that the Veteran was at high risk of developing erectile dysfunction due to his morbid obesity, low testosterone and lack of exercise than blood pressure medication.  The examiner explained that a review of the medical literature did not support erectile dysfunction as a side effect of lisinopril or amlodipine.

Based on a review of the evidence, the Board finds that service connection for erectile dysfunction is not warranted.  In that regard, the May 2015 and February 2016 VA mental health and male reproductive system opinions are the most probative evidence.  The examiners provide persuasive and detailed reasons why the Veteran's erectile dysfunction is not caused or aggravated by a service-connected disability, especially hypertension and depression.  The examiners' reasoned opinions are more credible and of greater probative weight than the lay assertions of the Veteran that hypertension or depression cause or aggravate his erectile dysfunction because the medical providers have greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.

The Board acknowledges that a private examiner opined that the Veteran's erectile dysfunction was caused by side effects of the hypertension medication nifedipine.  The note indicated that different medications were to be tried.  It appears, according to the Veteran's report in the January 2010 VA examination, that the medications were changed, with no change in result.  Therefore, it stands to reason that the hypertension medication nifedipine has no effect on the Veteran's erectile dysfunction.  Accordingly, the Board gives little probative weight to the February 2008 private medical opinion.

Service connection is not warranted on a direct basis because there is no evidence of manifestations of erectile dysfunction in service.  There is also no evidence of an event or injury in service that caused the Veteran's disorder.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran's erectile dysfunction is proximately due to or the result of a service-connected disease or injury.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.



ORDER

Service connection for obesity with shortness of breath is denied.

Service connection for a right arm disability is denied.

Service connection for a left arm disability is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


